DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an final office action for application Serial No.  16/883,786. Claims 1-20 have been examined and fully considered.
Claims 1, 11 and 16 have been amended.
Claims 1-20 are pending in Instant Application.
Response to Arguments/Rejections
In light of Applicant’s amendments, see remarks, filed 06/01/2022, with respect to Application No. 16/883,786  have been fully considered and are persuasive. Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Furthermore, after reviewing application’s remarks and upon further consideration,  the applicant overcomes the 35 U.S.C. § 101 raised in the previous action; therefore the previous 35 U.S.C. § 101 claim rejection are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2017/0069210) in view of  Beaurepaire et al. (US 20150070131).
Regarding claim 1, Maitra discloses a method comprising: 
	processing sensor data collected from at least one sensor (see at least Para. [0037], “a location sensor (e.g., GPS or other location sensor in the access device 200 that determines geographic location) in the access device 200 may be used to determine vehicle location. For example, if the access device is a smartphone”) of a mobile device (see at least Para. [0027], “An access device may include a wireless computing device, a wireless communication device (e.g., mobile device 102a shown in FIG. 1 which may be a smartphone)”) to determine a set of observed time-sequenced semantic events (see at least Para. [0021, “a timestamp indicating the time the current location is determined. The system 100 may store the locations of the waypoints, such as the waypoints 120a or 120b, to determine the actual time of arrival (ATA) of the vehicle at a waypoint based on the received location and the timestamp”; and Para.“ The location module 130 determines the current location of vehicles for example based on information from the sensors 103 and detection times for the vehicles at their current locations. The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”) associated with traveling within a transportation system (see at least Para. [0021], “FIG. 1 illustrates a transportation environment including a dynamic ETA and STA estimation system 100. The system 100 is able to gather vehicle location data from sensors 103, which may be a GPS in each vehicle but any sensor that can determine a location of a vehicle may be used”) that includes one or more sections where satellite-based data is unavailable (***Examiners notes that one ordinary skilled in art would understand when satellite-based data is  unavailable or a weak signal when traveling in unfavorable areas (i.e., “unavailable when a corresponding receiver is traveling underground (e.g., in as subway, airport trams, tunnel, etc.), sparsely available due to local interferences or weak satellite signals, or very inaccurate when near high-rise buildings” as the specification states***), wherein at least one semantic event of the set of observed time-sequenced semantic events is based on a turn angle value determined from the sensor data (see at least Para. [0031], “The route determination module 143 may determine a current route towards a destination for a vehicle to estimate ETA. The route determination module 143 can determine the current fixed route or non-fixed route towards the destination. The reporting module 144 can generate messages including ETAs and STAs to transmit to access devices 102 and external system 105”; Para. [0038], “FIG. 4 shows examples of routes 401 and 410 for which ETAs may be calculated by the system 100 for a destination on the routes based on actual time of arrival (ATA) at each waypoint. For example, in FIG. 4, the bus 110 travels on the fixed route 401 having fixed stops which are the bus stops in this example” and Para. [0040], “FIG. 4 shows that a route (e.g., route 410) may be a curved route or a route encompassing turns, etc. The ETA for a curved route is computed the same way as described above with respect to a straight route” *** Examiner interprets the computed curved route as the turn angle***; Para. [[0046], “the system 100 determines ATA of the vehicle at a waypoint on a route to the destination, for example, based on information from one or more of the sensors 103 shown in FIG. 1”); 
initiating a comparison of the set of observed time-sequenced semantic events against a set of 	known time-sequenced semantic events, a known piece of infomation, or a combination 	thereof associated with the transportation system (see at least Para. [0020], “Regarding STA adjustment, data is collected over a period of time to compare ETAs and STAs for every stop, and to compute the differences and use the differences over many samples to adjust
the STAs”; and Para. [0021], “The system 100 calculates an ETA of a vehicle to its destination in response to determining the ATA of the vehicle at a waypoint and comparing it to a STA for the waypoint to determine a delay. The delay is used to determine an ETA at the destination”);
	determining a direction of travel, a location (see at least Para. [0032], “The communication module 132 may transmit and receive messages over the network 106, including receiving data representative of content and associated data (e.g., location data) from and providing data representative of content to access devices 102 by way of the network 106. The communication module 132 may include and/or support any suitable communication platforms and technology for communicating with and transporting content and associated data to/from access devices 102 over a network”; and Para. [0057], “At 803, the closest bus stop of the current location of the bus is determined. An application program interface (API) may be used to query distances and/or directions to determine the closest bus stop on the route to the current location of the bus”), or a combination thereof of the mobile device (see at least Para. [0023], “The system 100 receives the message and calculates a delay, and adds the delay to an STA for the bus stop 104 to determine the ETA of the bus 110 at the bus stop 104. The ETA for the bus 110 at the bus stop 104 is updated again after the bus 110 is detected at the waypoint 120b in a similar manner. The system 100 may transmit updates of the ETA at the destination for the bus 110 to various systems. For example, the system 100 may send updates to user devices that subscribe to updates”) within the transportation system based on the comparison (see at least Para. [0020], “Regarding STA adjustment, data is collected over a period of time to compare ETAs and STAs for every stop, and to compute the differences and use the differences over many samples to adjust the STAs”); and 
	providing the direction of travel, the location, or a combination thereof as an output (see at least Para. [0028], “The data sources 107 may include any system that provides information to the system 100. The data sources 107 may include a government agency or another entity that provides route information, location of waypoints, geosection information, bus identifiers, STAs, schedules, etc.”).
***Examiner notes Maitra does not explicitly teach that semantic event of the set of observed time-sequenced semantic events is based on a turn angle value sensed data. However, the examiner interprets when the transportation vehicle is travel through the route in time-sequential order a computation of the turn angle determination in association with the sensor data that would be able to be determined***
	Maitra does not explicitly teach
	…a transportation system that includes one or more sections where satellite-based data is unavailable…
	However, in the same field of endeavor, Beaurepaire teaches
	…a transportation system that includes one or more sections where satellite-based data is unavailable (see at least Para. [0031], “the system 100 may initiate when satellite-based location sensors are unavailable. Satellite-based location sensors may include GPS location sensors, which may directly determine a user's location. However, GPS location sensors, for instance, are often unavailable in underground subway tunnels. In addition, various platforms may be at the same location, but at different levels. Then, a system 100 may be unable to detect exactly which subway, rail, or platform a user may be using, despite knowing the user's GPS coordinates. Therefore, system 100 may rely on non-satellite-based location sensors to determine when a user has boarded or exited a transport means in order to give a user the most relevant transport means arrival times at various pre-determined stops along a user's route”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Maitra by combining …a transportation system that includes one or more sections where satellite-based data is unavailable… taught by Beaurepaire. One would be motivated to make this modification when the satellite-based data unavailable in order to convey that the system use the user selection to achieve greater accuracy in helping a user plan his route and time possible transfers in his route (see at least Para. [0046]).
	Regarding claim 2, Maitra in view of Beaurepaire teaches the method claim 1. Maitra further discloses the method comprising: 
	determining a semantic event in the set of observed time-sequence semantic events based on sensed values of the at least one sensor at a point in time (see at least Para. [0031], “The location module 130 determines the current location of vehicles for example based on information from the sensors 103 and detection times for the vehicles at their current locations. The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”).
	Regarding claim 3, Maitra in view of Beaurepaire teaches the method of claim 1. Maitra further discloses the method comprising:
	trajectory mapping (see at least Figure 4, 6-7, 9-10 ) the set of observed time-sequenced semantic events to the set of known time-sequenced semantic events (see at least Figure 4; and Para. [0023], “STAs as well as ETAs may be updated by the system 100 and displayed on the mobile device 102a. The mobile app 112 may display a map 115 showing routes and current bus locations”), wherein the comparison is based on the trajectory mapping (see at least Para. [0021], “The system 100 calculates an ETA of a vehicle to its destination in response to determining the ATA of the vehicle at a waypoint and comparing it to a STA for the waypoint to determine a delay. The delay is used to determine an ETA at the destination).
	Regarding claim 4, Maitra in view of Beaurepaire teaches the method of claim 1. Maitra further discloses wherein the semantic events include, at least in part, a turn, a magnitude of the turn, a change in elevation, an entry or an exit from a transportation vehicle or a transportation station (see at least Para. [0022], “vehicle is bus 110 with sensor 103a, and the bus 110 is traveling from the bus station 101 to the bus stop 104. In the example shown in FIG. 1, two waypoints 120a and 120b are between the bus station 101 and the bus stop 104. The sensor 103a for example detects when the bus 110 passes the waypoint 120a and a message is transmitted to the system 100. The message may include the bus information, bus detection time and waypoint location”), or a combination thereof.
	Regarding claim 5, Maitra in view of Beaurepaire teaches the method of claim 1, where Maitra further discloses wherein the transportation system (see at least Abstract) is a multi-one-dimensional transportation system (see at least Para. [0016], “ETAS are updated in real-time to provide precise and timely ETAs. ETAS may be determined for vehicles that travel on a fixed route and that have fixed stops, such as a bus, train” ***Examiner interprets that a fixed route as the multi-one-dimensional transportation system***).
	Regarding claim 6, Maitra in view of Beaurepaire teaches the method of claim 1. Maitra further discloses wherein the known piece of information includes a location of stations of the transportation system (see at least Para. [0022], “the bus station 101 and the bus stop 104. The sensor 103a for example detects when the bus 110 passes the waypoint 120a and a message is transmitted to the system 100. The message may include the bus information, bus detection time and waypoint location”), a time of arrival of vehicles of the transportation system, a time of departure of the vehicles of the transportation system (see at least Para. [0031], “The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”), a travel time between different stations with the transportation system (see at least Para. [0021], “messages may be transmitted from the vehicles that indicate their current locations measured by the sensors 103. A message transmitted from a vehicle indicating its location may also include a timestamp indicating the time the current location is determined. The system 100 may store the locations of the waypoints, such as the waypoints 120a or 120b, to determine the actual time of arrival (ATA) of the vehicle at a waypoint based on the received location and the timestamp. If the message does not include a timestamp indicating when the measurement of the vehicle's current location was made, then the time the message is transmitted may be used as the timestamp if that time is provided in the message”), in-station mapping data, or a combination thereof.
	Regarding claim 7, Maitra in view of Beaurepaire teaches the method of claim 1. Maitra further discloses wherein the semantic events are determined based, at least in part, on a departure acceleration, an arrival deceleration (see at least Para. [0038], “FIG. 4 shows examples of routes 401 and 410 for which ETAs may be calculated by the system 100 for a destination on the routes based on actual time of arrival (ATA) at each waypoint”), or a combination thereof.
	Regarding claim 8, Maitra in view of Beaurepaire teaches the method of claim 1.  Maitra further discloses the method comprising: 
	determining a trajectory curvature (see at least Figures 4, 6-7, 9-10) of the set of observed time-sequenced semantic events (see at least Para. [0040], “FIG. 4 shows that a route (e.g., route 410) may be a curved route or a route encompassing turns, etc. The ETA for a curved route is computed the same way as described above with respect to a straight route”), wherein the comparison is further based on the trajectory curvature (see at least Para. [0050], “FIG. 6 also shows a curved line route 601. The same delay and ETA calculations are performed for the curved line route 601. This embodiment reduces the computational load on the system 100 without sacrificing the accuracy of estimating an ETA for a destination”).
	Regarding claim 10, Maitra in view of Beaurepaire teaches the method of claim 1.  Maitra further discloses where the method comprising: 
	processing the output to perform at least one of: 
	mapping a geographic area (see at least Para. [0020], “Waypoints or geo-sections may be used to calculate ETAs. A waypoint is a point on a fixed route or a non-fixed route. A geo-section is a portion of a geographic area. For example, a geographic area may be divided into geo-sections based on time of traversing a segment or based on a length of a segment”); 
	providing navigation routing data (see at least Para. [0038], “Other data may be stored in the back-end transportation system, such as route data, information for waypoints, STAs,
etc., and this information may be downloaded to the access device 102 upon request or pushed”);  
	updating digital map data (see at least Para. [0037], “For example, if the access device is a smartphone, and the user is travelling on the bus 110 shown in FIG. 1, the access device 200 may determine when the vehicle passes a waypoint, assuming the waypoint location is programmed into the smartphone, to update the ETA at the destination”); 
	map matching the location to a digital map; 
	mapping an indoor area; and 
	navigating an autonomous device.
	Regarding claim 11, recites analogous limitations that are present in claim(s) 1, therefore claim 11 would be rejected for the same reasons above. Maitra discloses an apparatus comprising: 
	at least one processor (see at least Para. [0029], “The processor 140 may include one or more processors. The processor 140 may be a hardware processor including a central processing unit or other type of processing circuit”); and 46Attorney Docket No.: P9279US00Patent 
	at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (see at least Para. [0030], “Components of the system 100 may include software, hardware (e.g., processor 140 and non-transitory computer readable medium 14) or a combination of hardware and software. The components may include machine readable instructions stored on the non-transitory computer readable medium 141”)…
Regarding claim 12, recites analogous limitations that are present in claim(s) 2, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim(s) 3, therefore claim 13 would be rejected for the same reasons above.
Regarding claim 14, recites analogous limitations that are present in claim(s) 4, therefore claim 14 would be rejected for the same reasons above.
Regarding claim 15, recites analogous limitations that are present in claim(s) 6, therefore claim 15 would be rejected for the same reasons above.
Regarding claim 16, recites analogous limitations that are present in claim(s) 1 and 11, therefore claim 16 would be rejected for the same reasons above. Maitra a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus (see at least Para. [0035], “Computer readable medium 204 may be non-transitory and comprise any suitable medium which stores machine readable instructions to be executed by processor(s) 201. For example, the computer readable medium 204 may be non-transitory and/or nonvolatile, such as a magnetic disk or volatile media such as RAM. The instructions stored on the computer readable medium 204 may include machine readable instructions executed by the processor(s) 201 to perform the methods and functions of the system 100”) to perform: 
Regarding claim 17, recites analogous limitations that are present in claim(s) 2, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim(s) 3, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim(s) 4, therefore claim 1 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim(s) 6, therefore claim 20 would be rejected for the same reasons above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra in view of Beaurepaire as applied to claim8 above, and further in view of Zeng (US 2012/0310516).
Regarding claim 9, Maitra in view of Beaurepaire teaches the method of claim 8. Maitra discloses the trajectory curvature (see at least Figures 4, 6-7, 9-10), however, Maitra nor Beaurepaire does not explicitly teach wherein the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data.
	However, in the same field of endeavor, Zeng teaches
	the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data (see at least Para. [0024], “vehicle 10 may include vehicle dynamics measurement devices. The vehicle dynamics measurement devices may include one or more inertial measurement unit(s) (IMU) 70, accelerometer (s)72, speedometer(s)74, wheel speed sensor(s) 76, steering direction sensor(s) 78 or other devices. The device(s) may measure vehicle dynamics data including longitudinal acceleration, lateral (i.e., angular or centripetal) acceleration, yaw rate, speed, wheel rotation, steering direction and other vehicle dynamics characteristics of vehicle 10. The measured vehicle dynamics information may be transferred to system 100 via, for example, a wire link 40 or a wireless link. The vehicle dynamics data may be used by system 100 or another system in dead reckoning and other calculations”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Maitra in view of Beaurepaire by combining the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data as taught by Zeng. One would be motivated to make this modification in order to improve processing times, data storage efficiency, and measurement accuracy in vehicle location system according to the semantic events (see at least Para. [0037]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663